Rvland, J.,
delivered the opinion of the court.
The question in this case involves the liability of the county of Marion to pay for the record books, procured for his office, by the elerk of the Hannibal court of common pleas; and we must look to the provisions of the act, creating this court,' for the solution.
The statute creating the Hannibal court of common pleas, (see private acts 1845, page 66,) contains, among others, the following provisions :
Sec. 22. There shall be a clerk of the court hereby established, who shall possess the qualifications of a elerk of a circuit court; he shall be elected in the same manner, and for the same term, and all vacancies in his office shall be supplied in the same manner as in cases of a elerk of a cireuit court.”
Sec. 23. “Suah clerk shall take the like oath, give the like bond, he *602governed by the same laws and perform the like duties in relation to the business of the court and his office and the record and proceedings appertaining thereto, as clerks of the circuit court, and with like aef countability, he shall receive for his services the fees prescribed by law for clerks of the circuit courts in like cases.”
Sec. 24. “The act regulating clerks, approved thirteenth day of February, eighteen hundred and thirty-five, and all other laws relating to the clerks of the circuit courts and their securities, shall be construed to extend to the said clerk of the court of common pleas and his securi- , ties to all intents and purposes, as if they had been expressly included therein, unless otherwise provided for in this act.”
Sec. 36. “All expenses which may be incurred in the establishment •Of said court of common pleas, shall be paid by the citizens within the , corporate limits of said city of Hannibal.”
The court, established by the above mentioned statute, is made a . court of record; Books, in which the proceedings of the court can he recorded, are necessary to its establishment; and the expenses incurred in obtaining such books, are consequent upon the establishing of the ..said court. Such expenses, by the terms of the statute, must be paid by the citizens within the corporate limits of the city of Hannibal. So must all such expenses, that may be incurred for any such books in future, they being necessarily incurred. by the establishing of the said court.
The other judges concurring, the judgment of the circuit court is reversed and this cause Í3 remanded for further proceedings, in accordance with this opinion.